40 So. 3d 880 (2010)
Nelson A. FERNANDEZ, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D10-606.
District Court of Appeal of Florida, Third District.
July 21, 2010.
Nelson A. Fernandez, in proper person.
Bill McCollum, Attorney General, for appellee.
Before COPE and SALTER, JJ., and SCHWARTZ, Senior Judge.
PER CURIAM.
This is an appeal of an order denying a motion under Florida Rule of Criminal Procedure 3.800(a), and alternatively a motion for postconviction relief under Florida *881 Rule of Criminal Procedure 3.850, in which Nelson A. Fernandez requests additional credit for time served. Defendant-appellant Fernandez contends that he is entitled to additional credit for time served as a resident at Southern Winds Hospital for psychological treatment. The terms of his placement at that facility are not clear in the postconviction record now before us. For present purposes we assume, but do not decide, that the defendant was entitled to additional credit under Tal-Mason v. State, 515 So. 2d 738 (Fla.1987).
We affirm the trial court's order on authority of Joyner v. State, 988 So. 2d 670 (Fla. 3d DCA 2008), review granted, 17 So. 3d 705 (Fla.2009). The defendant signed the same form of Agreement for Credit for Time Served that was involved in Joyner.
Affirmed.